Writ sustained, without costs, and the determination of the State Commissioner of Excise modified so as to require the computation of the tax upon the gross sales on the basis of the exemption of ten and fifteen times, as the case requires, of the amount of $1,100, being the tax paid upon the certificate in question. We think that the scheme of the statute † is to tax the gross sales of liquor under the certificate for its duration; that while the authority granted to the State Commissioner of Excise to prescribe the periods of the returns and to assess the tax based upon the returns may result in the computation of a tax which would differ from a tax on the gross sales during the life of the certificate, yet the primary purpose of this authority is administrative and is not given for the purpose of changing the basis of the tax prescribed in the statute. In this ease the requirement of the quarterly returns and the computation of the tax based upon them and upon “ such other information as he may acquire,” does not of necessity require a departure from the general plan of the statute that the tax bill shall be imposed upon the gross sales during the life of the certificate. Jenks, P. J., Mills, Blackmar and Kelly, JJ., concur; Putnam, J., not voting.

 See Liquor Tax Law, § 9a, added by Laws of 1917, chap. 623, as amd. by Laws of 1918, chap. 473.— [Rep.